Barrett, J.:
Two objections are made to the defendant’s title to the property in question : First, that it was sold by the receivers under an order granted without notice to the Attorney-General. Second, that an agreement was made by the defendant with one Ruppert, a creditor of the corporation, that if the latter would not bid at the sale the defendant would see that his claim was paid.
We think it is an answer to the first objection that the sale was approved and confirmed by the court upon due notice to the Attorney-General, that officer not objecting to such approval and confirmation.
Indeed, it is substantially conceded that, under a provision of the Oode to which we will presently refer, this order would have sufficed to validate the sale but for the fact that no notice of the application therefor was given to the creditors and stockholders of the corporation. These creditors and stockholders, however, had notice of the sale under the original order of the fifth of March, and it is not denied that this latter order was in all respects regular, except for the failure to notify the Attorney-General of the application therefor. But even if we treat this original order as invalid when made, because of the omission referred to, it does not follow that *600the defendant’s title was bad. Such a sale, even if made 'under an order in all respects valid, is always executory and conditional until it is approved and confirmed by the court. . A purchaser at a sale made by a receiver, or a person otherwise contracting with such an officer, takes subject to such approval and confirmation. (Matter of Attorney-General v. Cont. Life Ins. Co., 94 N. Y. 199.) That, as was said in the case cited, is an implied condition of the sale or contract. It is the judicial act of approval and confirmation which, in the case of either a public or private sale completes the purchase and perfects the title, and- which, in case of any other contract, con-' sumates the bargain. (Webster v. Kings County Trust Co., 80 Hun, 420.) Even though the receivers’ original act here were unauthorized, the court has authority to ratify it; and that was done when, upon the full disclosure of the facts, the court approved of and confirmed the sale.
The receivers were officers of the court, and the property was in their hands as its agents. ' They held such property not as mere custodians, but for certain statutory purposes. For these purposes title to the.property was vested in them, and they represented the corporation and its creditors as fully as permanent receivers after final judgment of dissolution. (Nealis v. American Tube & Iron Co., 150 N. Y. 45.) Under the statute the court had full power to authorize the sale, and it in effect exercised that power when it ratified and sanctioned its officers’ act and confirmed their executory and conditional agreement with the defendant. When this was done, the defendant’s title — inchoate until then — became complete and perfect.
We think too, that, under the provisions of section 2429 of the Code of Civil Procedure, even the original order of the fifth of March was validated. That section provides that, “ in a proceeding for the voluntary dissolution of a corporation the court may, in the ■furtherance of justice, upon notice to the Attorney-General, and the Attorney-General not' objecting, and upon such further notice to ■creditors or others interested as the court shall direct, which notice may be' made by mail upon all persons and corporations not residing •or existing within the State, relieve a receiver from any omission, •defect or' default, in any proceeding or act required by law to be taken or done, dr in the giving of any notice reguired by law to be *601given, a/nd the court may, upon like notice, confirm am/y act of a receiver, and any decision, report, order or judgment made in such proceeding.”
This provision completely covers tlie original infirmity in the application which resulted in the order of the fifth of March. The plaintiff contends, however, that the omission to give the Attorney-General notice was not cured by the subsequent application on notice to that officer, for the reason that further notice was not also directed to be.given to the creditors and stockholders.
We think such a direction was not essential to confer jurisdiction under this provision of the Code. Indeed, it is even questionable whether failure to give these parties notice of the sale under the original order, however improvident, would have been a jurisdictional defect. (Weeks v. Weeks, 106 N. Y. 626.) But, clearly, as they had such notice, further notice of the subsequent application was not essential. The court is thus authorized to relieve, a receiver ■from any omission or default in the giving of any notice required by law to be given, and to confirm any act of his. This can only be done upon notice to the Attorney-General. Notice to that officer is undoubtedly mandatory. But the provision as to further notice to those who have already had notice is plainly not mandatory. The words “ such further notice as the court shall direct,” here mean such further notice as the court may deem proper, in view of the facts and circumstances of the particular application. Whether the omission or default is of such character as to affect the creditors and stockholders, as well as the Attorney-General, depends upon the special facts of e'acli case. In some cases further notice would be an idle ceremony; in others, it might be quite proper. Whether it shall be given at all, and if so, how and in what manner, is clearly left to sound judicial discretion. The essential thing is notice to the Attorney-General. If he objects, the court is powerless do relieve under this particular section. If he does not object, then, upon the assumption that all other persons in interest have already had due notice, the court may direct such further notice to be given as it deems proper. Looking at the confirmation of the sale under consideration in both aspects, that is, under the inherent power of the ■court, and also under the provisions of this section, we think it clear *602that the plaintiff’s first objection to the defendant’s title was properly overruled.
As to the plaintiff’s second objection, we need only say that he failed to make out a case such as would justify the court in setting aside the sale upon the application of the creditors or stockholders. The testimony as to the alleged agreement between the defendant and Ruppert is vague and inconclusive. There was no proof that this alleged agreement bore fruit, that either party acted upon it,, or that Ruppert was influenced by it. On the contrary,-the testimony is that Ruppert did not want the property and did not care to purchase it. Nor was there proof of, inadequacy of consideration. From aught that appears, the property brought every dollar that it was worth. No one has ever apparently complained of the sale or sought to have it set aside; and no one has ever intimated that he was willing to pay a dollar more for the property than the defendant paid. The sale was in all respects fairly conducted, and we think that the plaintiff’s apprehension with regard to an application to set it aside is unfounded. It certainly is as to the possible result, for such an application upon the facts in this record would rest upon no substantial foundation. The receivers here were not dealing with infants or incompetent persons. They sold the property of the corporation regularly to the highest bidder ; and we think that, upon the confirmation of that sale, the defendants acquired a good and marketable title thereto.
It follows that the exceptions should be overruled and judgment rendered for the defendant upon the direction below, with costs.
Van Brunt, P. J., Patterson, Ingraham and McLaughlin, JJ., concurred.
Exceptions overruled and judgment ordered for defendant upon the direcfion below, with costs.